NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JAMES EARL DUNN, DOC# 234394,                )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-1580
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 8, 2018.

Appeal from the Circuit Court for Pasco
County; Susan G. Barthle, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             We affirm the revocation of Mr. Dunn's community control without

comment. We write only to note that the revocation order erroneously indicates that Mr.

Dunn violated condition fifteen of his community control. As the substance of the

revocation order and the rest of the record makes clear, Mr. Dunn was actually found to

be in violation of condition seventeen. We therefore remand this case for the trial court
to render a corrected revocation order. See Turner v. State, 873 So. 2d 480, 481 (Fla.

2d DCA 2004); Greer v. State, 831 So. 2d 1261, 1262 (Fla. 2d DCA 2002).

             Affirmed; remanded to correct scrivener's error.


VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.




                                         -2-